Citation Nr: 0717235	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  07-06 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from November 1942 to March 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   


FINDING OF FACT

The veteran has hearing loss and tinnitus which were caused 
by exposure to acoustic trauma during service.


CONCLUSION OF LAW

Hearing loss and tinnitus were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the content requirements of notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
fully satisfied.  The veteran was provided adequate notice as 
to the evidence needed to substantiate his claim.  The 
communications, such as letters from the RO dated in August 
2005 and December 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The August 2005 letter specifically 
told the veteran that that he should submit any additional 
evidence in his possession.  The veteran was also provided 
notice in August 2006 with respect to the initial-disability-
rating and effective-date elements of the claim, See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's available 
service medical records and post service treatment records.  
Any additional service medical records are reported to have 
been destroyed by fire.  The veteran has declined hearing.  
He was afforded a VA examination.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  
This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may 
still be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran contends that he developed hearing loss as a 
result of exposure to noise while on active duty.  He asserts 
he was exposed to extremely high levels of noise for long 
periods of time while carrying out his duties as a B-17 
pilot.  In an undated written statement, the veteran 
recounted that he spent over 200 hours flying a B-17 bomber 
which had four engines of 120 horsepower.  He said that the 
noise was terrible and there were no insulating features.  He 
said that as the pilot he sat between all four engines.  He 
also stated that there was a turret with two .50 caliber 
machine guns located right over his head which added to the 
noise.  He further stated that he was exposed to noise from 
anti-aircraft shells which were exploding all around the 
plane.  He stated that as a result of these exposures, he now 
had ringing in his ears and very poor hearing.  

The veteran's DD 214 shows that his military occupational 
specialties were Pilot twin engine; Pilot 4 engine; and Pilot 
B-17.  The battles and campaigns in which he reportedly 
participated included Ardennes, Rhineland, and Central 
Europe.  His decorations and citations included an Air medal 
with three Oak Leaf Clusters; the European, African and 
Middle Eastern Theater Ribbon with three bronze stars, the 
American Theater Ribbon; and the WW II Victory Medal.  

The veteran's available service medical records show that at 
the time of his separation examination in January 1946 his 
hearing, as measured by the whispered voice test, was 15/15 
in both ears.  

The evidence pertaining the veteran's current hearing loss 
includes the report of an ear examination conducted by the VA 
in February 2006 which reflects that the veteran was found to 
have substantial hearing loss in both ears.  The average 
threshold in the right ear was 53.75 decibels, while the 
average in the left ear was 46.25 decibels.  Speech 
recognition scores were 72 percent in the right ear and 80 
percent in the left ear.  However, the examiner expressed his 
opinion that he could not relate the veteran's hearing loss 
or tinnitus to service without resorting to speculation.

On the other hand, the veteran has presented an opinion which 
supports his claim.  In a letter dated in July 2005, Jodi S. 
Gendreau, MA, CCC-A, an audiologist, made the following 
comments:

[The veteran] was seen for a hearing evaluation.  
The patient notes subjective hearing loss 
bilaterally and an intermittent buzz-like tinnitus 
in both ears.  There is a positive history of noise 
exposure when the patient was enlisted in the U.S. 
Air Force between the years of 1942-1946.  [The 
veteran] was a Bomber Pilot on a Prop Plane and sat 
between 4 engines with no insulation and a 50 
caliber machine gun above him.  [He] was exposed to 
these noises without the benefit of hearing 
protection.  No other significant audiological 
history was reported.  

[test results and impressions deleted]

The sensorineural component to this hearing loss 
and tinnitus are more likely than not to have been 
caused by excessive exposure to noise such as 
during his military career.

After reviewing all of the evidence of record, the Board 
finds that the veteran has given a credible history of noise 
exposure during service.  The history of noise exposure in 
service is consistent with his military occupation exposure 
of being a B-17 pilot.  In addition, the VA examination 
report reflects the presence of hearing loss of sufficient 
severity to meet the requirements of 38 C.F.R. § 3.385.  The 
Board finds that the private opinion that the veteran's 
hearing loss and tinnitus are due to noise exposure in 
service is at least equally credible compared to the VA 
opinion which states that such a conclusion could not be 
made.  Resolving all reasonable doubt in factor of the 
veteran, the Board finds that the veteran has hearing loss 
and tinnitus which were caused by exposure to noise during 
service.  Accordingly, the Board concludes that the hearing 
loss and tinnitus were incurred in service.


ORDER

Service connection is granted for hearing loss and tinnitus.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


